DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 16/246,970 filed on February 2, 2021. Claims 2 and 3 are cancelled. Claim 1 is currently amended. Claims 1 and 4-20 are pending. Claims 8-20 are withdrawn from consideration. Claims 1 and 4-7 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
The arguments with respect to the use of trademarks in the application have been fully considered by the Examiner but are not persuasive.
Specifically, on page 9 of the response filed February 2, 2021, Applicant argues, “Applicants respectfully point out that all trademarks used in the present Application have meanings that are well-known and satisfactorily defined in the literature.” While a trademark used in the patent application may be well-known to one skilled in the relevant art and satisfactorily defined in the literature, this does not avail Applicant of respecting the proprietary nature of the marks by capitalizing each letter of the mark, or otherwise indicating the description of the mark, and accompanying the term with generic terminology as set forth in MPEP § 608.01(v).

The arguments with respect to the rejection of Claims 1 and 4-7 under 35 U.S.C. 112(a) as failing to comply with the written description requirement have been fully considered by the Examiner but are not persuasive.
Specifically, on page 10 of the response filed February 2, 2021, Applicant argues, “Applicants further respectfully direct the Examiner to, at least, paragraph [0069]of the present Application wherein the Claimed recitation of ‘providing, via the user interface, optimization suggestions for a cloud provider platform based on the cloud environment requirements, said optimization suggestions generated using config and a VMware vRealize Orchestrator (VRO) capabilities and an automation bundle’ is described in detail.” The Examiner respectfully disagrees. While paragraph [0069] of the specification discloses creation of a “customized automation bundle” using capabilities “such as config and VMware vRealize Orchestrator (VRO) and the automation bundle”, 

The arguments with respect to the rejection of Claims 1 and 4-7 under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more have been fully considered by the Examiner and are persuasive.
Specifically, on pages 13-14 of the response filed February 2, 2021, Applicant argues, “Here, the Claimed features provide a particular implementation and a specific solution (out of the myriad of possible solutions) to the problem, ‘that presently exists in designing, deploying, and updating a multi-tenant public cloud’ (Applicants' Spec [0023])). 
Moreover, the claimed features provide a practical application of a specific solution to the problem by providing ‘aVMware [sic] Cloud Provider Pod (CPOD) to modernize an existing cloud provider infrastructure with an automated design and deployment of the VMware cloud provider platform’. Further the practical application of the specific solution solves the problem of ‘designing, deploying, and updating a multi-tenant public cloud.’ (id. [0023]) 
Here, the claimed elements clearly recite a practical application of the solution for ‘automated deployment of a cloud environment’. In the practical application, the solution includes the specific features ‘accessing, via a user interface, a cloud provider pod designer’, ‘receiving instructions comprising a plurality of cloud environment requirements via the user interface’, ‘providing, via the user interface, optimization said optimization suggestions generated using config and a VMware vRealize Orchestrator (VRO) capabilities and an automation bundle’, ‘designing, via the cloud provider pod designer, a cloud provider platform’, and ‘deploying the cloud provider platform.’
Thus, the Claimed elements do not attempt to patent the abstract idea of a solution to the problem itself, provide an overbroad solution to problem field, and are not an abstract, cover all, generic idea, that could encompass any possible number of different solutions. Instead, the Claims provide a particular implementation of the specific solution to the stated problem that utilizes the above-recited Claimed features.”
The Examiner agrees that the abstract idea is integrated into a practical application. The rejection of Claims 1 and 4-7 under 35 U.S.C. 101 is withdrawn.

The amendment to Claim 1 overcomes the rejection of Claim 1 under 35 U.S.C. 102(a)(1) and Claims 4-7 under 35 U.S.C. 103 set forth in the Final Office Action mailed November 2, 2020. New grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.

Specification
The use of trademarks including at least “AMAZON”, “AWS”, “ELASTIC COMPUTE CLOUD”, “EC2”, “EXCEL”, “VISIO”, “VMWARE”, “VMWARE CLOUD PROVIDER”, “VSPHERE”, “NSX”, “VCLOUD DIRECTOR”, “VMWARE VSAN”, “VREALIZE OPERATIONS”, “VREALIZE LOG INSIGHT”, “VREALIZE NETWORK INSIGHT”, “VCLOUD AVAILABILITY”, “VREALIZE ORCHESTRATOR”, “VREALIZE 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claims 1 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the limitation “providing, via the user interface, optimization suggestions for a cloud provider platform based on the cloud environment requirements, said optimization suggestions generated using config and a VMware vRealize Orchestrator (VRO) capabilities and an automation bundle;” in lines 8-10. MPEP § 2161.01 I states:
“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.”
Paragraph [0062] of the specification states, “In one embodiment, the service provider 405 will log into a web interface 410 (e.g., a gated web login, or the like). Once service provider 405 successfully logs in, they will be given access to a microsite 420 which is a pod designer web interface (emphasis added).” Separately, paragraph [0069] of the specification states, “In one embodiment, customization 440 can generate a customized configuration around an IP address (e.g., a networking scheme based on the input that has been provided), and uses capabilities such as a config and a VMware vRealize Orchestrator (VRO) and the automation bundle to create a customized automation bundle.” While there is support in the specification for a cloud provider pod designer user interface, e.g., microsite 420, and separately for creation of a customized automation bundle using capabilities such as “config and a VMware vRealize Orchestrator (VRO) and the automation bundle”, there is no discussion within the disclosure of the microsite providing any optimization suggestions or recommendations, what the optimization suggestions entail, or how they are provided. Therefore, there is insufficient written description support for providing “optimization suggestions for a cloud provider platform based on the cloud environment requirements, said 
Dependent Claims 4-7 are rejected for the reasons presented above with respect to rejected Claim 1 in view of their dependence thereon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Matczynski et al., Pub. No. US 2014/0380175 A1, hereby “Matczynski”, in view of Savov et al., Pub. No. US 2018/0157512 A1, hereby “Savov”.


Regarding Claim 1, Matczynski discloses “A computer-implemented method for automated deployment of a cloud environment (Matczynski fig. 4 and paragraphs 11 and 33: a method for designing and deploying a portion of a cloud computing environment), said computer-implemented method comprising:
accessing, via a user interface, a cloud provider pod designer (Matczynski figs. 1A,  4 and 5A and paragraphs 12, 34 and 41-42: a user accesses cloud management device 510 via user interface 520);
(Matczynski figs. 1A, 1B and 2 and paragraphs 11-12, 15 and 17-21: cloud management device 510 manages computing resources 230, i.e., cloud provider platform components, which can be assigned to the user);
receiving instructions comprising a plurality of cloud environment requirements via the user interface (Matczynski figs. 1A, 4 and 5A and paragraphs 12, 34 and 41-42: cloud management device 510 receives user requirements 530 for a cloud computing environment entered by a user via user interface 520);
providing, via the user interface, optimization suggestions for a cloud provider platform based on the cloud environment requirements... (Matczynski figs. 1A, 4 and 5C and paragraphs 14, 36 and 44: cloud management device 510 provides a proposed portion of cloud computing environment 220 to the user via user interface 550, the proposed portion including placement of computing resources 230 arranged to satisfy some or all of the user requirements, i.e., an optimized suggestion for a cloud provider platform is provided via the user interface);
designing, via the cloud provider pod designer, a cloud provider platform (Matczynski figs. 1A, 2, 4 and 5D and paragraphs 14, 16, 36-38 and 44-45: the user may accept the proposed portion of computing resources 230 or specify changes to the proposed portion via user interface 550, i.e., a cloud provider platform for the user is designed via cloud management device 510); and 
deploying the cloud provider platform (Matczynski figs. 1B, 4 and 5F and paragraphs 15, 39 and 48: cloud management device 510 implements the proposed portion in the cloud computing environment 220, i.e., the cloud provider platform for the user is deployed in the cloud environment).”
Matczynski discloses providing optimization suggestions for a cloud provider platform (Matczynski figs. 1A, 4 and 5C and paragraphs 14, 36 and 44), Matczynski does not explicitly disclose “providing, via the user interface, optimization suggestions for a cloud provider platform based on the cloud environment requirements, said optimization suggestions generated using config and a VMware vRealize Orchestrator (VRO) capabilities and an automation bundle (emphasis added)”.
In the same field of endeavor, Savov discloses methods and apparatus providing for automation of management tasks such as provisioning multiple virtual machines, wherein an administrator or developer designs, orchestrates and deploys a multi-tier application into a cloud deployment environment  hosted by a cloud computing platform provider using an application director, which may comprise the vRealize Orchestrator and vRealize Automation cloud management tools, i.e., config and a VMware vRealize Orchestrator (VRO) capabilities and an automation bundle (Savov fig. 1A and paragraphs 15, 23, 26 and 28-34: administrator 116 and/or developer 118 deploy multi-tier applications to deployment environment 112 of cloud computing platform provider 110 using application director 106, which may comprise vRealize Orchestrator and vRealize Automation cloud management tools).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Matczynski, to utilize vRealize Orchestrator and vRealize Automation cloud management tools to configure the computing resources of cloud computing environment as taught by Savov because doing so constitutes applying known techniques (using vRealize Orchestrator and vRealize Automation cloud management tools to configure a cloud deployment) to known devices and/or (a method for designing and deploying a portion of a cloud computing environment) ready for improvement to yield predictable and desirable results (deploying the proposed portion of the computing resources in the cloud computing environment). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matczynski and Savov in view of Coleman et al., Pub. No. US 2019/0324774 A1, hereby “Coleman”.

Regarding Claim 4, the combination of Matczynski and Savov discloses all of the limitations of Claim 1.
However, while Matczynski discloses that the cloud management device may receive input modifying the portion of the cloud environment at any time after it has been deployed, i.e., cloud management device provides a reconfiguration mode (Matczynski fig. 6 and paragraphs 56-57), the combination of Matczynski and Savov does not explicitly disclose “providing a plurality of modes for the cloud provider pod designer, the plurality of modes comprising: a basic mode, an advanced mode, and a reconfiguration mode, wherein the reconfiguration mode is for reconfiguring a design previously generated by said cloud provider pod designer (emphasis added).” 
	In a related field of endeavor, Coleman discloses a user interface for configuration of an information handling system that comprises a basic view mode that presents a simplified set of options and an advanced view mode that presents advanced options for configuring the information handling system (Coleman paragraphs 3, 9, 29 and 32).
Matczynski, as modified by Savov, to provide basic and advanced modes for designing the portion of the cloud computing environment as taught by Coleman. One of ordinary skill in the art would have been motivated to combine providing basic and advanced modes for designing the portion of the cloud computing environment to accommodate users with varying levels of expertise.	

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matczynski and Savov in view of Gupte et al., US 2018/0097706 A1, hereby “Gupte”.

Regarding Claim 5, the combination of Matczynski and Savov discloses all of the limitations of Claim 1.
However, while Matczynski discloses a method for designing and deploying a portion of a cloud computing environment (Matczynski fig. 4 and paragraphs 11 and 33-40), the combination of Matczynski and Savov does not explicitly disclose “generating a set of customized design files reflective of the cloud provider platform, the set of customized design files comprising a design and a configuration documentation.”
In the same field of endeavor, Gupte discloses “generating a set of customized design files reflective of the cloud provider platform, the set of customized design files comprising a design and a configuration documentation (Gupte figs. 2-3 and paragraphs 15 and 21-39: cloud service automation (CSA) platform 200 generates portable cloud content capsule 280, e.g., a ZIP file, comprising a set of deployment files including documentation 320 and definition block of materials (BOM) 330, i.e., blueprints, for a cloud service designed using designer 210).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Matczynski, as modified by Savov, to generate a ZIP file comprising a set of deployment files including documentation and design files for the portion of the cloud environment as taught by Gupte. One of ordinary skill in the art would have been motivated to combine generating a ZIP file comprising a set of deployment files including documentation and design files for the portion of the cloud environment to enable automatic installation and configuration of the portion of the cloud environment (Gupte paragraphs 14 and 47).

Regarding Claim 6, the combination of Matczynski, Savov and Gupte discloses all of the limitations of Claim 5.
Additionally, Gupte discloses “wherein the set of customized design files include a number of files selected from the group consisting of: a text document, a spreadsheet, a CAD drawing, and an architecture diagram (Gupte paragraph 30: documentation 320 includes a PDF of text related to the cloud content package, i.e., a text file).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Matczynski, as modified by Savov, to generate a ZIP file comprising a set of deployment files including documentation and design files for the portion of the cloud environment as taught by Gupte for the reason set forth in the rejection of Claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matczynski and Savov in view of Kripalani et al., Pub. No. US 2016/0036667 A1, hereby “Kripalani”.

Regarding Claim 7, the combination of Matczynski and Savov discloses all of the limitations of Claim 1.
However, while Matczynski discloses a method for designing and deploying a portion of a cloud computing environment (Matczynski fig. 4 and paragraphs 11 and 33-40), the combination of Matczynski and Savov does not explicitly disclose “customizing the deploying of the cloud provider platform with a configuration based on a tenant's IP address.”
In a related field of endeavor, Kripalani discloses a method for generating a customized information handling system deployment based upon IP addresses entered by a customer using a graphical user interface (Kripalani figs. 2B and paragraphs 292-296: customized deployment manager 250 receives information including IP addresses from a customer via a graphical user interface and uses the provided information to generate a customized installation script for deploying a recommended information handling system configuration onto hardware computing infrastructure).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Matczynski, as modified by Savov, to customize the deployment of the deployment of the portion of the cloud environment based on information including IP addresses entered by a customer as taught by Kripalani because doing so constitutes applying a known technique (customizing a deployment based on information entered by a customer) to known devices and/or methods (a method for designing and deploying a portion of a cloud computing environment) ready for improvement to yield predictable and desirable results (customized deployment of the portion of the cloud computing environment ). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449